DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.													As to claim 22, the limitation “funnel-like shape” fails to specify what the exact breadth of “like” is. Thus, the limitation renders the claim indefinite and clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a)shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-2, 4, 8, and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No. 2012/0199882 A1 to Shin (“Shin”).												As to claim 1, Shin discloses a solid state image sensor, comprising: a photoelectric conversion unit (110) configured to generate an electric charge, wherein the photoelectric conversion unit (110) is embedded in a semiconductor substrate (100); an extensive, continuous part of a surface, space, or body and “on” is defined as (used to indicate immediate proximity): by Dictionary.com. It is noted that Fig. 7D shows the second impurity regions 126 extend to the top surface that are in contact with the separation region 210).										As to claim 2, Shin further discloses wherein the photoelectric conversion unit (110) is a photo diode (110), and the gate electrode (123) of the transfer transistor is embedded at the position that is one of identical with the p-n junction plane (¶ 0091) of the photo diode (110) or deeper than the p-n junction plane (¶ 0092) of the photo diode (110) (See Fig. 7, ¶ 0091, ¶ 0092).									As to claim 4, Shin further discloses wherein the separation region (210) corresponds to an insulator (210) (See Fig. 4, ¶ 0103).					As to claim 8, Shin discloses an electronic device, comprising: a solid state image sensor including: a photoelectric conversion unit (110) configured to generate an electric charge, wherein the photoelectric conversion unit (110) is embedded in a semiconductor substrate (100); a first impurity region (131) of a first conductivity type (N) configured to retain the generated electric charge; a separation region (210); a transfer transistor configured to transfer the generated electric charge to the first impurity region (131) of the first conductivity type (N), wherein: the transfer transistor an extensive, continuous part of a surface, space, or body, “at” is defined as (used to indicate a point or place occupied in space); in, on, or near:, and “on” is defined as (used to indicate immediate proximity): by Dictionary.com. It is noted that Fig. 7D shows the second impurity regions 126 extend to the top surface that are in contact with the separation region 210).								As to claim 21, Shin further discloses wherein a first impurity concentration (p-type impurity concentration of 113a under 131) of the channel portion (113a under 131) is lower than a second impurity concentration (p-type impurity concentration of 126) of the second impurity regions (126), and the second impurity regions (126) are in contact with the gate insulating film (121) on the third side and the fourth side of the gate electrode (123) (See Fig. 7, ¶ 0093).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2012/0199882 A1 to Shin (“Shin”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2011/0049590 A1 to Itonaga (“Itonaga”).The teaching of Shin has been discussed above.									As to claim 5, although Shin discloses the gate electrode (123) of the transfer transistor is in a closed-loop shape (See Fig. 6), Shin does not further disclose wherein the gate electrode of the transfer transistor is in a U shape which opens on the first side of the gate electrode that is opposite to the photoelectric conversion unit, and the first impurity region of the first conductivity type serves as a floating diffusion in an opening direction of the U shape of the gate electrode.							However, Itonaga does disclose wherein the gate electrode (23) of the transfer transistor is in a U shape which opens on the first side (23A) of the gate electrode (23) that is opposite to the photoelectric conversion unit (22), and the first impurity region (24) of the first conductivity type (N) serves as a floating diffusion (24) in an opening direction of the U shape of the gate electrode (23) (See Fig. 2, Fig. 3, Fig. 4, Fig. 5, ¶ 0085, ¶ 0086, ¶ 0087, ¶ 0091, ¶ 0092, ¶ 0093, ¶ 0101).						In view of the teachings of Shin and Itonaga, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to As to claim 22, although Shin discloses the gate electrode (123) of the transfer transistor is in a closed-loop shape (See Fig. 6), Shin does not further disclose wherein the gate electrode of the transfer transistor is in a funnel-like shape which opens on the first side of the gate electrode that is opposite to the photoelectric conversion unit.		However, Itonaga does disclose wherein the gate electrode (23) of the transfer transistor is in a funnel-like shape which opens on the first side (23A) of the gate electrode (23) that is opposite to the photoelectric conversion unit (22) (See Fig. 2, Fig. 3, Fig. 4, Fig. 5, ¶ 0085, ¶ 0086, ¶ 0087, ¶ 0091, ¶ 0092, ¶ 0093, ¶ 0101).				In view of the teachings of Shin and Itonaga, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shin to have wherein the gate electrode of the transfer transistor is in a funnel-like shape which opens on the first side of the gate electrode that is opposite to the photoelectric conversion unit because having the channel portion partially surrounded by three sides of the gate electrode allows the distance between .	

Response to Amendment
Amendments specifying the separation is only in direct contact with the second side of the gate electrode and also in direct contact with the second impurity regions on the third side and fourth side of the gate electrode appear to overcome the prior art of record. Further, specifying the “funnel-like” shape by clearly reciting the triangle formed between the gate electrode 84 also appears to overcome the prior art of record.

Response to Arguments
Applicant's arguments with respect to claims 1 and 8 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record is considered pertinent to Applicant’s invention: Kim (US 2008/0210992 A1).  										Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815